Title: To Thomas Jefferson from Joshua Johnson, 28 September 1793
From: Johnson, Joshua
To: Jefferson, Thomas


London, 28 Sep. 1793. Since writing on 24 Aug., he has received no favors from TJ, who will be informed of public affairs by Pinckney. There has been no change in the Admiralty’s treatment of American seamen; they are still detained and he receives no answer. American ships captured and brought in are perishing while awaiting a court decision. At Pinckney’s request, he encloses a bill of lading and invoice for nine cases of copper for the United States Mint.
